Title: From George Washington to David Hopkins, 17 September 1782
From: Washington, George
To: Hopkins, David


                  
                     
                     Head Quarters Sir
                     17th Septemr 1782
                  
                  I have recd yours of the 1st instant—the steps you have taken to prosecute your claim to the Majority which you say is your due, are totally irregular—If the Vacancy happened at any time previous to the 25th of May 1781—at which time promotions in the Cavalry and Artillery were made Regimental, your Rank with respect to Captain swan or any other should have been settled either from the dates of your Commissions registered in the War office, or by a Board appointed by the Commanding General of the Army in which you and the officer with whom you had the dispute were serving—Neither the State of Virginia or any other could interfere.
                  If the Vacancy happened after the 25th May 1781—you had no claim to it, as by the mode of promotion then instituted the eldest Captain of the 1st Regt would be intitled to it.
                  I have been thus particular to put you in the proper way of prosecuting your claim, should there by any foundation for it.
                  I know not by what authority you have been so long absent from your Regiment, but I should suppose it cannot be without proper leave.  I am Sir yr most obt Sert.
                  
               